                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV19-05882-DOC (AS)                                            Date      November 26, 2019
 Title             John Peterman v. Andrew Saul




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                   N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



       On August 14, 2019, the Court issued an Order Re: Procedures in Social Security Case (“CMO”)
(Docket Entry No. 15) and ordered that the agency electronically serve the administrative record on Plaintiff
within 90 days from service of the complaint. At the time of such service government counsel was to file
a Notice of Service with the Court. As of today, however, defendant’s counsel has failed to file a Notice
of Service with the Court or a request for an extension of time in which to do so.

        The Court ORDERS defendant to promptly serve the administrative record on Plaintiff in accordance
with the Court’s Order Re: Procedures in Social Security Case. All other deadlines of the CMO remain in
effect.




                                                                                            0      :     00
                                                               Initials of Preparer              AF



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
